Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Joseph Ramsey appeals the district court’s order denying his petition for writ of mandamus. We have reviewed the record and find no reversible error. Ac*284cordingly, we affirm for the reasons stated by the district court. Ramsey v. Secretary of the Army, No. 5:08-hc-02088-D (E.D.N.C. Sept. 23, 2008). We dispense •with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.